Citation Nr: 1333103	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  10-31 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (other than posttraumatic stress disorder (PTSD)).  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney 


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1990 to December 1994, and from January 2001 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Fargo, North Dakota Department of Veterans Affairs (VA) Regional Office (RO).  

The case was previously before the Board in February 2013 when it was remanded for additional development.  In a March 2013 rating decision, the Veteran was granted service connection for PTSD, rated 50 percent disabling.  Hence, that matter is no longer on appeal.  

As noted in the Board's February 2013 Remand, the issue has been characterized to comply with Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a service connection claim for a specific psychiatric entity encompasses all psychiatric diagnoses shown by the record).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets additional delay in this matter, the Board finds that additional development is necessary prior to adjudication of the matter.  

As noted above, in February 2013, the Board remanded the matter of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, primarily to afford the Veteran a VA examination to determine whether he has a psychiatric disorder which is related to service.  A March 2013 rating action and April 2013 supplemental statement of the case (SSOC) reflect that such VA examination was provided in March 2013, and that based on the examination report, the Veteran was granted service connection for PTSD, and assigned a 50 percent disability rating.  The rating decision also discloses that in addition to PTSD, the examiner diagnosed the Veteran to have cyclothymia and narcissistic personality disorder, although "[t]he examiner was unable to separate the symptoms due to each disorder . . ."  The RO then continued the appeal of the non PTSD diagnoses.  

Review of the evidence of record, physically and electronically, does not reveal the March 2013 VA examination report referenced in the March 2013 rating decision and April 2013 SSOC has been associated with the claims file.  (The electronic file currently contains a file identified as the March 2013 examination report, but when it is opened, it is instead revealed to be a clinician's note.)  Based on the foregoing, the Board must remand this matter to obtain and secure the March 2013 VA psychiatric examination report.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Secure, physically or electronically, a copy of the March 2013 VA psychiatric examination report.  

2. After verifying whether all psychiatric symptoms are contemplated by the Veteran's current disability rating, ascertain whether the Veteran wants to continue his service connection appeal, and if so, issue a supplemental statement of the case outlining the actions taken since the last (April 2013) supplemental statement of the case, and then return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


